DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-9 in the reply filed on 21 September 2022 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	For example, with respect to claim 1, the claim recites a braille section showing “dots (210) corresponding to vertical dots and horizontal dots of braille”. It is unclear as to what is meant by “dots corresponding to vertical dots and horizontal dots”. Claim 1 is also indefinite because the claimed “information section” and “braille section” are recited in functional terms (showing…), not in terms of their structure. The extent to which the limitations following the term “showing” further limit the structure of the claimed sections is unclear, and therefore the scope of the claim cannot be ascertained.
	Regarding claim 2, the term “an uneven shape” is generally vague and indefinite.
	Regarding claim 5, there is insufficient antecedent basis for the term “opened pages of the braille teaching material”. It is not clear as to what these “opened pages” are referring to in the context of the claims. 
	Claim 7 is rejected because it utilizes a trademark as a limitation to identify or describe  a particular material or product, and therefore does not comply with 112(b). See MPEP 2173.05(u).
	Claim 8 improperly recites the term “not shown” in parentheses. 
	Regarding claim 9, the wording of the claim is generally confusing and indefinite. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wessborg (US Patent No. 2,371,325) in view of Seaman (US Patent No. 2,456,155).
	Regarding claim 1, Wessborg discloses a braille teaching material comprising:
	an information section showing learning information, not braille, to be used for learning, in a preset learning area (see e.g. Fig. 4 – upper portion displaying learning information such as ‘r’ rather and ‘n’ not); and
	a braille section showing dots corresponding to vertical dots and horizontal dots of braille in a preset braille area (braille cell below, showing for example braille r or n). 
To the extent that Wessborg does not disclose a teaching tool seated or detachably attached to the dot, Seaman discloses braille cells comprised of teaching tools detatchably attached to dots (see Fig’s 1-2; column 2, line 50 – column 3, line 29). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Wessborg by utilizing the manipulable braille cell of Seaman. Such a modification would constitute a simple substitution of one known element for another to obtain predictable results. 

	Regarding claims 2, 6 and 9, Wessborg in view of Seaman further discloses:
	the information section shows the information provided in an uneven shape (Wessborg - the letter ‘r’) (as per claim 2),	
the braille section shows which dot corresponds to a raised dot of braille, in a visual manner (as shown by Wessborg, Fig. 4 (as per claim 6), and
	a sheet provided with the dots is formed by stacking, in order, an outer layer in which the dots are formed in a hole shape, and an inner layer with a meaning part configured to be distinguishable by the sense of the hand at a position of the dot (see Seaman, Fig. 3 – multiple layers provide dots in a hole shape and meaning part distinguishable by the hand – column 2, line 55 – column 3, line 4) (as per claim 9).

8.	Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wessborg (US Patent No. 2,371,325) in view of Seaman (US Patent No. 2,456,155), and further in view of Edwards et al. (US 2003/0099920 A1).
To the extent that the combination of Wessborg and Seaman does not disclose the limitations of claims 3-5, Edwards discloses when the information to be used for learning is a letter, the information section comprises a stroke part indicating a direction in which each stroke of the letter is written (Fig. 3) (as per claim 3), the information to be used for learning is a letter, the information section comprises a start part indicating a point at which each stroke of the letter starts (Fig. 3) (as per claim 4), and a stroke order guidance section in a preset area of opened pages of the braille teaching material, the stroke order guidance section showing symbols that correspond to the start parts and are arranged in the same order as the strokes of the letter are written (Fig. 3) (as per claim 5). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Wessborg and Seaman by showing the stroke information of the letters, as taught by Edwards. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 

	
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wessborg (US Patent No. 2,371,325) in view of Seaman (US Patent No. 2,456,155), and further in view of Lee (US Patent No. 3,895,804).
	Regarding claim 7, the combination of Wessborg and Seaman does not disclose the braille section comprises a Velcro provided at a position of the dot. However, Lee discloses using Velcro to attach game pieces to a game board. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Wessborg and Seaman by providing Velcro at the dot positions to attach Seaman’s pegs. Such a modification would be a s simple substitution of one known element for another to yield predictable results. 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wessborg (US Patent No. 2,371,325) in view of Seaman (US Patent No. 2,456,155), and further in view of Schultz et al. (US 2021/0142694 A1).
Regarding claim 8, the combination of Wessborg and Seaman does not disclose an NFC tag provided in a preset tag area, and storing information required for voice guiding the learning information; and an NFC reader outputting the learning information in a voice when recognizing the NFC tag. However, Schultz discloses a braille learning system with an NFC tag area and reader which output learning information in a voice (see Fig. 2). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Wessborg and Seaman by providing the NFC tag and reader as taught by Schultz, to obtain predictable results of allowing the user to hear the letters. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715